



COURT OF APPEAL FOR ONTARIO

CITATION: Breitwieser (Re), 2013 ONCA 418

DATE: 20130619

DOCKET: C56527

Rouleau, Watt and Epstein JJ.A.

IN THE MATTER OF:  ALF BREITWIESER

AN APPEAL UNDER PART XX.1 OF THE
CODE

Joseph Di Luca,
amicus curiae

Mabel Lai, for the Crown

Julie Zamprogna-Balles, for RMHC  St. Thomas

Heard: June 13, 2013

On appeal from the disposition of the Ontario Review
    Board dated, January 4, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The disposition ordered by the Board was firmly rooted in the evidence
    adduced at the hearing.  A careful examination of the reasons of the Board
    yields no indication that they misapprehended the evidence adduced or failed to
    appreciate its value and effect. The Board considered no irrelevant factors,
    and articulated and applied their legislative mandate to the evidence adduced
    on the hearing. Their decision was reasonable, untainted by legal error, and
    did not constitute a miscarriage of justice.

[2]

The appeal is dismissed.


